DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image obtainer (0093) and distance detector (paragraphs 0095, 0096, 0101) in claim 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 9 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9, 11, 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 and 14 are unclear as it depends from claim 1 and 11 which do not have a first preset threshold.  It is unclear if Claim 4  and 14 were intended to depend from Claim 3 and 13 respectively which has a first preset threshold.  Claim 4 and 14 should recite first preset threshold as it is the first instance of threshold in the dependency.

Claim 5 and 15 are unclear.  Claim 5 (and similarly in claim 15) recites wherein, based on determining that there is the risk of occurrence of the understeer, the notification information is 10displayed to the driver in different colors according to a size of the vehicle speed.  The size of a vehicle speed is unclear and the specification does not provide any detail. 

Claim 6 and 16 are unclear.  Claim 6 (and similarly in claim 16) recites wherein, based on determining that there is the risk of occurrence of the impact, the notification information is 10displayed to the driver in different colors according to a size of the vehicle speed.  The size of a vehicle speed is unclear and the specification does not provide any detail. 

Claim 7 and 17 are unclear. Claim 7 (and similarly in claim 17) recites wherein the controller is configured to: generate divided around views of a vehicle, and 15based on an obstacle being detected in any one of the divided around views, differently display a color of a compartment in which the obstacle is detected.  It is unclear what a compartment is, based on the specification, the divided around views are the different sections of the vehicle.  Please clarify the language.

Claim 11 is unclear as it recites calculated notification information.  There is no calculation of notification information in claim 10.

Claim 9 is in improper multiple dependent form and the objection stated that it should not be treated merits.  However, if the claim were to be amended into proper form the following rejection would be provided if it were to be treated on the merits: 
Claim 9(1) recites “A vehicle including the apparatus of claim 1.” For claim 9 when including claim 1 the claim would be: 
Claim 9. A vehicle including the apparatus of: 
An apparatus for assisting driving of a host vehicle, the apparatus comprising: a display configured to display vehicle driving information; 5an image obtainer configured to obtain an image of a road; a distance detector configured to detect surrounding objects; and a controller configured to: provide notification information based on the image information of the road, the surrounding objects, and the vehicle driving information, and 10display the notification information. 
It is unclear of the vehicle would be the host vehicle and if it is not to which vehicle the driving information refers.  It is unclear as the claim states the apparatus and an apparatus.  This would follow for claims 9(2), 9(3), 9(4), 9(5), 9(6), 9(7) and 9(8). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9(1), 9(8), 10, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (US 2020/0398836 and hereafter referred to as “Wu”).
Regarding Claim 1, Wu discloses an apparatus for assisting driving of a host vehicle, the apparatus comprising: 
a display configured to display vehicle driving information (Figure 3, 372, paragraph 0088); 
5an image obtainer configured to obtain an image of a road (Figure 3, 332, paragraph 0053-0054); 
a distance detector configured to detect surrounding objects (Figure 3, 328, 324, 320, paragraph 0050-0052); and 
a controller configured to: 
provide notification information based on the image information of the road, the surrounding objects, and the vehicle driving information (paragraph 0088, Figure 4), and 10display the notification information (Figure 4, paragraph 0088).  
Regarding Claim 8, Wu discloses all the limitations of Claim 1.  Wu discloses wherein the display comprises at least one of a head up display (HUD), a cluster, an augmented reality navigation, or 20an augmented reality windshield (Figure 4, 434).  
Claim 9 is in improper multiple dependent form and the objection stated that it should not be treated merits.  However, if the claim were to be amended into proper form the following rejection would be provide if it were to be treated on the merits: 
Regarding Claim 9(1) and 9(8), Wu discloses a vehicle including the apparatus of claims 1 to 8 (See rejections above for 1 and 8).  
Regarding Claim 10, Wu disclose a method for assisting driving of a host vehicle, the method 25comprising: 
obtaining, by an image obtainer, an image of a road (Figure 3, 332, paragraph 0053-0054); 
detecting, by a distance detector, surrounding objects (Figure 3, 328, 324, 320, paragraph 0050-0052); 
providing, by a controller, notification information based on the image information of the road, the surrounding objects, and the vehicle driving information (Figure 4, paragraph 0088); 30and 
displaying, by the controller, the notification information (Figure 4, paragraph 0088).  
Regarding Claim 11, Wu discloses all the limitations of Claim 10.  Wu discloses wherein the displaying of the notification information comprises: displaying the calculated notification information on a display including at least one of a head up display (HUD), a cluster, an augmented reality navigation, or an 5augmented reality windshield (Figure 4, 434, paragraph 0050, 0088).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9(2) and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kondo et al (US 2014/0236473 and hereafter referred to as “Kondo”).
Regarding Claim 2, Wu discloses all the limitations of claim 1.  Wu does not disclose the limitations.  Kondo discloses the controller is configured to: identify a central axis of a driving lane based on the image information 15of the road, and simultaneously display the central axis of the driving lane and a central axis of a vehicle (Figure 2A, 2B – displaying center of driving lane and center of vehicle C).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wu to include the missing limitations as taught by Kondo in order to determine a position in a recommended lane (paragraph 0005) as taught by Kondo.
Claim 9 is in improper multiple dependent form and the objection stated that it should not be treated merits.  However, if the claim were to be amended into proper form the following rejection would be provide if it were to be treated on the merits: 
Regarding Claim 9(2), Wu and Kondo disclose a vehicle including the apparatus of claims 1 to 8 (for claims 2 -See rejection above).  
Regarding Claim 12, Wu discloses all the limitations of claim 11.  Wu does not disclose the limitations.  Kondo discloses the displaying of the notification information comprises: identifying a central axis of a driving lane based on the image information of 10the road; and simultaneously displaying the central axis of the driving lane and a central axis of a vehicle (Figure 2A, 2B – displaying center of driving lane and center of vehicle C).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wu to include the missing limitations as taught by Kondo in order to determine a position in a recommended lane (paragraph 0005) as taught by Kondo.

Claims 4, 6, 9(4), 9(6), 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Glazberg et al (US 2020/0378778 and hereafter referred to as “Glazberg”) and McEwan (US 2015/0194082).
	Regarding Claim 4, Wu discloses all the limitations of claim 1.  Wu does not disclose the limitations.  Glazberg discloses wherein the controller is configured to: in response an unevenness being included in a driving predicted route 30of a vehicle, determine that there is a risk of occurrence of an impact based on that a vehicle speed is greater than a preset second threshold value (paragraph 0163).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wu to include the missing limitations as taught by Glazberg in order to reduce impact to a passenger (paragraph 0002, 0163) as taught by Glazberg. The combination is silent on 24display the notification information including the risk of occurrence of the impact.  McEwan discloses display the notification information including the risk of occurrence of the impact (paragraph 0054).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by McEwan in order to draw attention to the drivers (paragraph 0163) as taught by McEwan.
Regarding Claim 6, Wu, Glazberg, McEwan disclose all the limitations of claim 4.Glazberg discloses wherein, based on determining that there is the risk of occurrence of the impact (paragraph 0163). McEwan discloses wherein the displaying of the notification information comprises: wherein, based on determining that there is the risk of occurrence of the impact, the notification information is 10displayed to the driver in different colors according to a size of the vehicle speed (Paragraph 0054-0056).  Same motivation as above.
Claim 9 is in improper multiple dependent form and the objection stated that it should not be treated merits.  However, if the claim were to be amended into proper form the following rejection would be provide if it were to be treated on the merits: 
Regarding Claim 9(4) and 9(6), Wu, Glazberg, McEwan disclose a vehicle including the apparatus of claims 1 to 8 (for claims 4 and 6 -See rejections above).  
Regarding Claim 14, Wu discloses all the limitations of claim 11.  Wu discloses displaying of the notification information (Figure 4) but does not disclose the limitations.  Glazberg discloses in response to an unevenness being included in a driving predicted route of a 25vehicle, determining that there is a risk of occurrence of an impact based on that a vehicle speed is greater than a preset second threshold value (paragraph 0163).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wu to include the missing limitations as taught by Glazberg in order to reduce impact to a passenger (paragraph 0002, 0163) as taught by Glazberg. The combination is silent on 24display the notification information including the risk of occurrence of the impact.  McEwan discloses display the notification information including the risk of occurrence of the impact (paragraph 0054).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination to include the missing limitations as taught by McEwan in order to draw attention to the drivers (paragraph 0163) as taught by McEwan.
Regarding Claim 16, Wu, Glazberg, McEwan disclose all the limitations of claim 14.Glazberg discloses wherein, based on determining that there is the risk of occurrence of the impact (paragraph 0163). McEwan discloses wherein the displaying of the notification information comprises: wherein, based on determining that there is the risk of occurrence of the impact, the notification information is 10displayed to the driver in different colors according to a size of the vehicle speed (Paragraph 0054-0056).  Same motivation as above.

Claims 7, 9(7) and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Miyoshi et al (US 2013/0010117 and hereafter referred to as “Miyoshi”).
Regarding Claim 7, Wu discloses all the limitations of claim 1.  Wu does not disclose the limitations.  Miyoshi discloses wherein the controller is configured to: generate divided around views of a vehicle, and 15based on an obstacle being detected in any one of the divided around views, differently display a color of a compartment in which the obstacle is detected (paragraph 0090, Figure 5).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wu to include the missing limitations as taught by Miyoshi in order to accurately recognize the area with a detected obstacle (paragraph 0010) as taught by Miyoshi.
Regarding Claim 9(7), Wu and Kondo disclose a vehicle including the apparatus of claims 1 to 8 (for claim 7 -See rejection above).  
Regarding Claim 17, Wu discloses all the limitations of claim 11.  Wu does not disclose the limitations.  Miyoshi discloses wherein the displaying of the notification information comprises: 10generating divided around views of a vehicle, and based on an obstacle being detected in any one of the divided around views, differently displaying a color of a compartment in which the obstacle is detected (paragraph 0090, Figure 5).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wu to include the missing limitations as taught by Miyoshi in order to accurately recognize the area with a detected obstacle (paragraph 0010) as taught by Miyoshi.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



August 27, 2022